R.L. Snow, plaintiff in error, was informed against, tried, convicted, and sentenced to be confined in the county jail of Kiowa county for a period of 60 days and pay a fine of $250 for unlawfully having possession of intoxicating liquor.
The judgment and sentence was pronounced on the 29th day of January, 1927. At that time the court gave the defendant 60 days to make and serve the case, 5 days to suggest amendments, and to be settled on 3 days' notice. The case was filed in this court on May 28, 1927. No extension was granted to file the appeal in this court.
Section 2808, C.O.S. 1921, provides in part as follows: *Page 183 
"In misdemeanor cases the appeal must be taken within sixty days after the judgment is rendered: Provided, however, that the trial court or judge may, for good cause shown, extend the time in which such appeal may be taken not exceeding sixty days."
This court has uniformly held that, in order to give this court jurisdiction, the appeal must be filed with the clerk of this court within the time in which an appeal may be taken, as prescribed by section 2808, C.O.S. 1921.
The cause is therefore dismissed, and the cause remanded to the county court of Kiowa county, with directions to enforce the judgment and sentence.
EDWARDS, P.J., concurs.
DAVENPORT, J., not participating.